Citation Nr: 0322877	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  02-08 324	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES


1.  Entitlement to service connection for an enlarged 
prostate.  

2.  Entitlement to service connection for residuals of a 
rotator cuff injury, right shoulder.  

3.  Entitlement to service connection for a chronic stomach 
disorder, to include hiatal hernia.  

3.  Entitlement to service connection for chronic bronchitis 
and sinusitis.  

4.  Entitlement to service connection for a dental disorder, 
claimed as residuals of dental trauma.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
August 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
RO, which denied the benefits sought on appeal.  


REMAND

Although the veteran was provided notice of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)(VCAA), in June 2003, he has not been allowed 
adequate time to reply.  This procedural flaw is significant, 
and may not be cured at the Board.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) issued a 
decision, which requires that the Board remand this case so 
that the necessary development may be completed at the RO.  
In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F. 3rd 1339 (Fed. Cir. 
2003), 327 F. 3rd 1339 (Fed. Cir. 2003), the Federal Circuit 
held that that part of the Veterans Claims Assistance Act of 
2000 (VCAA), at 38 C.F.R. § 19.9(a)(2)(ii), which allowed for 
claims development at the Board, the Board receipt of 
additional evidence,  and Board issued corrective VCAA duty 
to notify letters, was invalid as contrary to 38 U.S.C.A. § 
5103(b).  The Board notes that the RO's June2003 VCAA notice 
is defective under the DAV Federal Circuit case, since the 
veteran was given only "30 days" in which to respond, while 
the DAV Federal Circuit case held that existing VA 
regulations require that the veteran be provided one year in 
which to respond to such development.  Accordingly, the 
matter must now be remanded to the RO so that the veteran may 
be provided the one year in which to reply to the RO's June 
2003 VCAA notice, or so that his waiver my be obtained.  This 
development cannot be completed at the Board consistent with 
the requirements of VCAA as interpreted by the Federal 
Circuit.  

The Board emphasizes that other necessary development is 
indicated as well.  The veteran has stated that his service 
medical and dental records are incomplete: the existing 
service medical records are dated to October 1999, while the 
veteran retired from active military service in August 2000.  
Additionally, the veteran raises the matter of incomplete 
service medical and dental records, charging that all 
available records have not been obtained from the medical 
centers at Wright-Patterson Air Force Base, Portsmouth Naval 
Hospital, and Norfolk Naval Air Station.  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
fails in its duty to assist when an appellant makes reference 
to particular military bases, from which additional service 
medical records might exist, and the RO makes no attempt to 
obtain any such records.  See Goodwin v. Derwinski, 1 Vet. 
App. 419 (1991).  Request for copies of all available 
clinical records, both medical and dental, including X-ray 
studies, laboratory test results, must be obtained from 
Wright-Patterson Air Force Base, Portsmouth Naval Hospital, 
and Norfolk Naval Air Station, as well as all other service 
medical records-specifically to include service medical 
records dated from September 1999 through August 2000.  Upon 
receipt, these records must be used in reconsideration of the 
claims on appeal.  

The Board adds that the veteran has been provided no VA 
examinations pertinent to his claims of service connection 
for bronchitis with sinusitis, a stomach disorder, to include 
hiatal hernia, and residuals of claimed dental trauma.  
Although the veteran was provided a VA examination in 
February 2001, this examination was limited to his claims of 
service connection for an enlarged prostate and rotator cuff 
injury-the adjudication of which should await the receipt of 
all of the veteran's service medical records.  

In light of the above, the following necessary development is 
requested.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any disorder for which 
service connection is requested, from 
August 2000 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from August 2000 
to the present--if not already of record, 
as identified by the veteran.  (As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records).  

2.  The RO should contact the NPRC and 
request and obtain copies of any and all  
available service medical, dental or 
other clinical records for his active 
duty June 1973 through August 2000, 
specifically to include records dated 
from September 1999 to August 2000, and 
examinations for retirement or discharge, 
and all available records from the 
medical centers at Wright-Patterson Air 
Force Base, Portsmouth Naval Hospital, 
and Norfolk Naval Air Station, for June 
1973 to the present. In doing so, the RO 
should request the NPRC to clarify any 
additional necessary development in this 
regard.  Copies of the RO's written 
request(s), and the NPRC's response(s), 
must be maintained in the claims file.  
All leads must be pursued, with 
documentation.  

3.  Upon the completion of the above, the 
RO should contact the veteran and his 
representative and provide written notice 
of the provisions of VCAA which are 
applicable to the claims on appeal, to 
include notice that he may submit 
additional evidence within a year of the 
June 2003 notice, or he may waive such 
right.  The veteran should be provided an 
adequate time in which to respond the 
corrected VCAA notice and request for 
waiver.  

4.  The RO should schedule the veteran 
for all indicated VA examination(s), but 
to include a dental examination if 
service medical records show dental 
trauma, and the veteran should be 
afforded VA sinuses and bronchial 
examinations, as well as an examination 
to determine the existence of any hiatal 
hernia or related stomach condition.  The 
etiology of all claimed disability must 
be determined by qualified VA personnel 
on examination of the veteran, to include 
examination of his documented clinical 
history, with particular attention to his 
service medical records.  

5.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, are fully complied with and 
satisfied.  

7.  The RO should readjudicate the 
veteran's claims of service connection as 
identified on the first page of this 
Board Remand.  If any benefit sought by 
the veteran on appeal continues to be 
denied, he and his representative must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

